Filed 6/30/14 Torres v. Superior Court CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

MATTHEW C. TORRES,                                                   H041054
                                                                    (Santa Clara County
         Petitioner,                                                 Super. Ct. No. 1-13-CP020578)

         v.

THE SUPERIOR COURT OF SANTA
CLARA COUNTY,

         Respondent;

CYNTHIA COX,

         Real Party in Interest.


         In this child custody dispute, petitioner Matthew C. Torres (father) seeks
extraordinary relief from a temporary custody order allowing real party in interest
Cynthia Cox (mother) to move to Michigan with father and mother’s five-year-old
daughter, Alyssa. The order, which was issued before any final custody determination
had been made, permits mother to take Alyssa to Michigan “temporarily,” pending the
completion of a child custody evaluation pursuant to Evidence Code section 730. The
temporary custody order expressly contemplates a later court determination as to whether
a permanent move is in Alyssa’s best interest.
         Father seeks writ relief from the trial court’s order, arguing that the court
committed procedural and substantive reversible errors. For the reasons stated below, we
agree that the court deprived father of an opportunity to be meaningfully heard before
granting mother’s “move-away” request. Therefore, we will issue a peremptory writ in
the first instance vacating the trial court’s order.
I.     BACKGROUND
       Alyssa was born in 2009. While father and mother never married, they lived
together with Alyssa until July 2013. During that time, father worked and mother stayed
at home, except for a brief period during which she worked part time at night. On
January 14, 2013, while the family was still living under one roof, father filed a parentage
action. He sought not only to establish his paternity, but also to obtain a child abduction
prevention order barring mother from taking Alyssa to Michigan, as she allegedly had
threatened to do on numerous occasions. The court issued a temporary protective order
prohibiting Alyssa’s removal from California.
       The court entered a stipulated parentage judgment establishing mother and father
as Alyssa’s parents on February 27, 2013. The court also ordered that mother and father
sign up for orientation and mediation with family court services.
       Mother and Alyssa moved in with some of mother’s friends on July 23, 2013.
Mother did not inform father she would be moving out that day, though he had served her
with an eviction notice. He feared she had taken Alyssa to Michigan, where mother’s
family lives.
       In early August 2013, mother filed an ex parte application for a restraining order
against father under the Domestic Violence Protection Act. (Fam. Code, § 6200 et seq.)
The court granted the requested temporary restraining order, which barred father from
seeing Alyssa, pending a hearing. Shortly thereafter, the court modified the temporary
restraining order to permit supervised visitation between father and Alyssa. On August
20, 2013, father filed his own application for a Domestic Violence Protection Act
restraining order against mother. Among other relief, father sought an order barring
mother from taking Alyssa outside the Bay Area. The court granted father’s request
pending a hearing. On August 28, 2013, the court eliminated the requirement that
                                                2
father’s visitation with Alyssa be supervised and ordered that father have Alyssa on
Wednesday evenings and every Friday at 5:30 p.m. through Saturday at 5:30 p.m.
       In October 2013, the parties stipulated to the dismissal with prejudice of their
domestic violence temporary restraining orders. The stipulation further provided that
neither party travel outside the Bay Area with Alyssa.
       Mother first requested a “temporary” move-away order allowing her to move to
Michigan with Alyssa in a December 2013 judicial custody conference statement. That
request was denied because mother failed to file the requisite request for order.
       On February 27, 2014, mother filed a request for order seeking sole physical
custody of Alyssa and an order permitting her to move to Michigan immediately with
Alyssa pending a permanent custody determination. In support of her request, mother
declared that she had been unable to find employment in the Bay Area. Mother declared
that she and Alyssa currently are staying with a couple mother met through her church
and that she “feel[s] that we have overstayed our welcome.” Mother stated that she and
Alyssa could live with mother’s father and stepmother in Michigan until mother is able to
find a job there.
       Father opposed the temporary move-away motion and requested joint legal and
physical custody. He also requested a custody evaluation, including the appointment
(pursuant to Evidence Code section 730) of an expert custody evaluator, and an
evidentiary hearing prior to any determination regarding custody, including mother’s
move-away request.
       The court held a hearing on mother’s temporary move-away request on April 24,
2014, at the end of its short-cause calendar. The court summarized mother’s declaration
and then permitted father’s attorney to cross-examine mother. The court likewise
summarized father’s declaration. The court also allowed a direct examination of father
by father’s attorney and cross-examination by mother, who represented herself.


                                             3
       At the end of the hearing, the court stated that it would appoint a private Evidence
Code section 730 evaluator to assess the issue of permanent child custody, including the
move-away issue. The court also ordered that mother could “temporarily” take Alyssa to
Michigan “pending the completion of the evaluation.” The court stated that its decision
was “without prejudice regarding whether or not a long-term move to Michigan is in the
best interest of the child.”
       On April 30, 2014, the court appointed a private child custody evaluator to
perform a full child custody evaluation, including evaluation of the move-away issue,
under Evidence Code section 730. The court set a custody settlement conference for
September 25, 2014. In a written order dated May 5, 2014, the court memorialized its
ruling on the temporary move-away request. Mother made plans to move to Michigan at
the beginning of the summer.1
       Father filed a petition for writ of mandamus, prohibition and/or supersedeas relief
in this court on May 28, 2014, in which he sought extraordinary relief from the trial
court’s order. On June 3, 2014, we issued a notice pursuant to Palma v. U.S. Industrial
Fasteners, Inc. (1984) 36 Cal. 3d 171, advising the parties that this court was considering
issuing a peremptory writ of mandate in the first instance, requesting points and
authorities in opposition to the petition, and allowing petitioner to reply. Having received
opposition to the petition for writ of mandamus and petitioner’s reply, we turn to the
merits of the writ petition.2
       1
          According to father, mother planned to move on June 9, 2014. Mother denies
that she intended to move on that date. She does not specify when she planned to move,
but states that she had purchased plane tickets to Michigan for herself and Alyssa and had
scheduled elementary school tours “for the first week of our planned arrival before
schools close for the summer.” Evidently the planned move was imminent.
        2
          Mother is proceeding in propria persona. She nevertheless “ ‘is to be treated like
any other party and is entitled to the same, but no greater consideration than other
litigants and attorneys.’ ” (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1247.) Father
requests that we strike portions of mother’s opposition that are unsupported by record
(continued)
                                             4
II.    DISCUSSION
       A.     Writ Review
       Temporary custody determinations, like the one at issue, are nonfinal, and thus not
appealable. (Lester v. Lennane (2000) 84 Cal. App. 4th 536, 556.) They are, however,
immediately reviewable by writ. (Id. at p. 565.)
       “In limited situations, an appellate court may issue a peremptory writ in the first
instance, without issuance of an alternative writ or order to show cause, and without
providing an opportunity for oral argument.” (Campbell v. Superior Court (2008) 159
Cal. App. 4th 635, 647; Code Civ. Proc., § 1088.) “A court may issue a peremptory writ
in the first instance ‘ “only when petitioner’s entitlement to relief is so obvious that no
purpose could reasonably be served by plenary consideration of the issue--for example,
when such entitlement is conceded or when there has been clear error under well-settled
principles of law and undisputed facts--or where there is an unusual urgency requiring
acceleration of the normal process. . . .” ’ ” (Lewis v. Superior Court (1999) 19 Cal. 4th
1232, 1241 (Lewis).)
       Before issuing a peremptory writ in the first instance, Code of Civil Procedure
section 1088 “ ‘ “requires, at a minimum, that . . . the parties adversely affected by the
writ have received notice, from the petitioner or from the court, that the issuance of such
a writ in the first instance is being sought or considered. In addition, an appellate court,
absent exceptional circumstances, should not issue a peremptory writ in the first instance
without having received, or solicited, opposition from the party or parties adversely
affected . . . .” ’ ” (Lewis, supra, 19 Cal.4th at p. 1240.) As noted, we have complied
with these procedural requirements by providing notice that this court was considering

citations or raise matters outside the record. We decline that request and simply
disregard unsupported contentions and references to extra-record matters. We likewise
disregard mother’s second opposition, filed the day after father’s reply, which she was
not entitled to file and consists almost entirely of matters outside the record.

                                              5
issuance of a peremptory writ in the first instance and by requesting points and authorities
in opposition to the petition.
       B.     Law Governing Initial Custody Determinations and Move-Away Requests
              1.      Procedural Requirements
       Whenever a party seeks to “obtain . . . a temporary or permanent custody . . .
order” and custody is contested, the court is required to set the contested issues for
mediation. (Fam. Code, § 3170.) “If the custody . . . dispute is not set for mediation,
there can be no action taken concerning the disputed issues involving minors.”
(Hogoboom v. Superior Court (1996) 51 Cal. App. 4th 653, 670.)
       In the event the parties are unable to agree on custody following mediation, the
court must set the matter for an adversarial hearing. (Elkins v. Superior Court (2007) 41
Cal. 4th 1337, 1360 (Elkins); Fam. Code, § 3185, subd. (a).) Where no final judicial
custody determination has been made, a full evidentiary hearing is mandatory. (Elkins,
supra, at p. 1360.) Family Code section 217 requires that live testimony be permitted at
such a hearing unless the parties stipulate otherwise or the court makes a finding of good
cause to refuse to receive live testimony.
       Courts have recognized that adherence to these procedural safeguards is
particularly important in cases involving move-away requests given the seriousness of a
“custody decision allowing one parent to move the child[] out of the state.” (In re
Marriage of Seagondollar (2006) 139 Cal. App. 4th 1116, 1119 [such a decision “should
not be made ‘in haste’ ”]; id., at p. 1120 [but “ ‘in a calm, dispassionate manner and only
after the parties have had an opportunity to be meaningfully heard’ ”]; In re Marriage of
McGinnis (1992) 7 Cal. App. 4th 473, 479 [on move-away request, “the parties must be
given adequate notice, time for meaningful mediation, and time to marshall evidence”],
disapproved of on another ground by In re Marriage of Burgess (1996) 13 Cal. 4th 25, 38,
fn. 10.)


                                              6
              2.     Substantive Considerations
       “The trial court is always bound to make a custody decision based upon the child’s
best interest.” (Ragghanti v. Reyes (2004) 123 Cal. App. 4th 989, 996.) “In any custody
determination, a primary consideration in determining the child’s best interests is the goal
of assuring stability and continuity.” (In re Stephanie M. (1994) 7 Cal. 4th 295, 317.)
       When the court makes its initial permanent custody determination, it has “ ‘the
widest discretion to choose a parenting plan that is in the best interest of the child.’ ” (In
re Marriage of Burgess, supra, 13 Cal.4th at p. 31, quoting Fam. Code, § 3040, former
subd. (b), now subd. (c).) At that stage, the court “must look to all the circumstances
bearing on the best interest of the minor child.” (In re Marriage of Burgess, supra, at pp.
31-32.) Where, at the time of the initial custody determination, one parent expresses an
interest in “immediate or eventual relocation,” the “effects of such relocation on [the
child’s] rights or welfare” are among the circumstances the court is bound to consider.
(Id. at p. 32.) Simply put, in a move-away case where the court is rendering a permanent
physical custody order for the first time, the court makes its decision based on the best
interests of the child under all the circumstances, including the effects of one parent’s
relocation.
       C.     Law Governing Temporary Custody Determinations
       The Family Code authorizes courts to make temporary custody determinations.
(See Fam. Code, § 3170, subd. (a) [referencing “temporary” “custody or visitation
order[s]”]; id., § 3060 [authorizing “[a] petition for a temporary custody order”].) Such a
temporary order is “made pendente lite with the intent that it will be superseded by an
award of custody after trial.” (Lester v. Lennane, supra, 84 Cal.App.4th at p. 559.) Like
final custody determinations, temporary custody orders must be based on “what would
best subserve the welfare of the child.” (Chichester v. Chichester (1964) 228 Cal. App. 2d
491, 499.)


                                              7
          D.     Analysis
          Father argues the temporary move-away order warrants reversal on procedural
grounds. We agree.
          As discussed above, certain procedural safeguards generally apply to move-away
requests made before a final judicial custody determination has been made, as was the
case here. Specifically, mediation of the contested move-away issue and a full
evidentiary hearing are required. (Elkins, supra, 41 Cal. 4th 1337; In re Marriage of
McGinnis, supra, 7 Cal.App.4th at p. 478; Fam. Code, §§ 3170, 3185.) Where (as here)
the court has appointed a custody evaluator under Evidence Code section 730, the
requisite evidentiary hearing must involve testimony by the appointed expert. (Evid.
Code, § 730 [authorizing court to appoint expert “to testify as an expert at the trial”].)
The court below did not adhere to these procedures. Instead, without ordering mediation
on the disputed move-away issue, the court authorized mother to move-away
“temporarily” following an abbreviated hearing and then appointed a custody evaluator,
apparently with the intent to hold further proceedings once the evaluator completes his
report.
          The question presented by father’s petition is whether a court can--at least in the
short term--circumvent the usual procedural safeguards applicable to move-away
determinations where there is no existing permanent custody order by issuing a
“temporary” order. Absent exigent circumstances, the answer is “no.”
          Where no permanent custody determination has been made, the need for
procedural safeguards is present regardless of whether a move-away order is
characterized as “temporary.” With regard to final move-away orders, courts have held
that procedural safeguards are necessary because such decisions “necessarily interfere[]
with the [one] parent’s ability to have frequent and continuing contact with” their
children, making move-away decisions among “ ‘the most serious decisions a family law
court is required to make.’ ” (In re Marriage of Seagondollar, supra, 139 Cal.App.4th at
                                                8
p. 1119.) A temporary move-away order issued prior to any permanent custody
determination may have equally serious implications, as the temporary move-away
inevitably will impact the “best interests” analysis used in making the final custody
determination. For example, assume Alyssa moves to Michigan with mother now. In
making its final custody determination in the fall, the court will be required to consider
all the circumstances bearing on Alyssa’s best interest. If a temporary move-away
occurs, those circumstances will include that a second cross-country move back to
California would be inconsistent with Alyssa’s interest in “continuity and stability.”
(Ragghanti v. Reyes, supra, 123 Cal.App.4th at p. 999.) Thus, while the court indicated
that its order was without prejudice, in reality, any temporary move-away order places a
thumb on the scale in favor of allowing a permanent move-away in the final custody
order. The gravity of even a “temporary” move-away order counsels in favor of
requiring the usual procedural safeguards.
       “[W]e recognize that bright line rules in [child custody cases] are inappropriate:
each case must be evaluated on its own unique facts.” (In re Marriage of Burgess, supra,
13 Cal.4th at p. 39.) Conceivably, in some cases exigent circumstances might justify a
temporary move-away order following accelerated and abbreviated procedures. But this
is not such a case. Here, the record discloses no countervailing considerations that might
warrant deviating from the ordinary procedures to rule on mother’s move-away request
without the benefit of the custody evaluator’s report and a full evidentiary hearing.
Mother has no job lined up in Michigan requiring her to move immediately. And while
she “feels” she and Alyssa have overstayed their welcome with her church friends, there
is no evidence that mother and daughter face any risk of losing their current housing.
The timing of mother’s move-away request supports the conclusion that it lacks urgency.
Mother initially made her request in December 2013. When that request was denied for




                                             9
procedural reasons, she waited over two months to reassert the request.3 Given the
absence of any exigent circumstances necessitating an immediate move, the court below
erred by issuing a move-away order prior to the completion of mediation, the custody
evaluation, and a full evidentiary hearing.
       Since we reverse on procedural grounds, we do not address father’s argument that
the court committed substantive error, abusing its discretion by concluding that a
temporary move-away was in Alyssa’s best interest.
       E.     Proceedings on Remand
       In his reply brief, father requests that, in the event we reverse the court’s
temporary move-away order, he be permitted to bring a peremptory challenge pursuant to
Code of Civil Procedure section 170.6, subdivision (a)(2) on remand.
       Code of Civil Procedure section 170.6, subdivision (a)(2) allows a peremptory
challenge to be made “following reversal on appeal of a trial court’s decision, or
following reversal on appeal of a trial court’s final judgment, if the trial judge in the prior
proceeding is assigned to conduct a new trial on the matter.” This appellate reversal rule
has been held to apply where a new trial is granted as part of writ relief. (Overton v.
Superior Court (1994) 22 Cal. App. 4th 112, 115.) The rule “is designed to avoid
perceived bias against a petitioner from a trial judge whose judgment or order has been
reversed on appeal or writ.” (Keith R. v. Superior Court (2009) 174 Cal. App. 4th 1047,

       3
          We recognize that the court must make its final custody determination, including
its final ruling on mother’s move-away request, based on the assumption that mother will
relocate to Michigan. (Mark T. v. Jamie Z. (2011) 194 Cal. App. 4th 1115, 1127 [“The
court must decide de novo what physical custody arrangement would be in the child’s
best interests, assuming that the requesting parent will relocate.”].) That assumption is
appropriate to prevent courts from denying move-away requests “with the goal of
maintaining the status quo and/or coercing [parents] to abandon” plans to relocate. (F.T.
v. L.J. (2011) 194 Cal. App. 4th 1, 23.) But we see no reason to assume--contrary to the
record evidence--mother will relocate to Michigan before a final custody determination
can be made following a full evidentiary hearing.

                                              10
1058.)
         Challenges under Code of Civil Procedure section 170.6, subdivision (a)(2) are not
permitted at all “ ‘hearing[s] in which there is any potential for bias.’ ” (State Farm
Mutual Automobile Ins. Co. v. Superior Court (2004) 121 Cal. App. 4th 490, 498.) Rather,
such challenges are permitted only where “there has been a trial, and . . . there will be a
retrial.” (First Federal Bank of California v. Superior Court (2006) 143 Cal. App. 4th
310, 314.) There has “been a trial” where “the trial court’s initial decision . . . ‘either
addressed the merits or otherwise terminated the case.’ ” (Ibid.) A “new trial” involves
“a ‘ “reexamination” of a factual or legal issue that was in controversy in the prior
proceeding.’ ” (Ibid.)
         Here, there has been no trial. The court’s temporary move-away order did not
determine the custody and move-away issues with finality, let alone terminate the case.
(Cf. Keith R. v. Superior Court, supra, 174 Cal.App.4th at p. 1058 [concluding there had
been a trial for purposes of Code Civ. Proc., § 170.6, subd. (a)(2) where court’s move-
away order evinced no intent by the court “to hear further evidence on custody”].) Nor
did the court address the merits of the issue to be decided on remand--what final custody
arrangement is in Alyssa’s best interest under all the circumstances, including mother’s
intent to relocate.
         In addition, our remand does not call for a new trial, as the court will not be
required to “revisit some factual or legal issue that was in controversy in the prior
proceeding.” (Paterno v. Superior Court (2004) 123 Cal. App. 4th 548, 560.) At the April
24 hearing, the court considered whether a temporary move was in Alyssa’s best interest.
On remand, the court must consider a separate issue (one on which it already intended to
hold a trial)--what final custody arrangement is in Alyssa’s best interest. Accordingly,
we conclude that father may not file a peremptory challenge to the family law judge
under Code of Civil Procedure section 170.6, subdivision (a)(2).


                                               11
       Father also suggests that Judge Takaichi’s conduct at a hearing on June 5, 2014,
draws his ability to be impartial on remand into doubt.4 At the hearing, confusion arose
as to what visitation order governed given the unanticipated stay of mother’s planned
move. Father maintained that the court had increased his visitation at the April 24
hearing and that the court’s written order, dated May 5, did not properly reflect the
court’s ruling. Because no copy of the April 24 transcript was readily available, the court
reinstated the visitation schedule in place prior to the April 24 hearing. The trial judge
invited the parties to submit the April 24 transcript to him, and announced his intent to
“correct the order to reflect” the transcript if necessary. According to father, the court’s
resolution of the issue reduced the amount of visitation to which he is entitled.
       Father characterizes the court’s conduct as “punitive” and cites In re Marriage of
Tharp (2010) 188 Cal. App. 4th 1295, 1327, in which the court ordered the trial judge
disqualified under Code of Civil Procedure section 170.1, subdivision (a)(6)(A)(iii).
Father’s contentions are irrelevant to our analysis under Code of Civil Procedure section
170.6, subdivision (a)(2). To the extent he is requesting we disqualify Judge Takaichi,
we decline to do so. The hearing transcript does not suggest bias or whimsy on behalf of
the court. Instead, it appears the court resolved the dispute in a reasonable manner.
III.   DISPOSITION
       Let a peremptory writ of mandate issue directing the superior court to vacate its
May 5, 2014 order granting mother’s temporary move-away request to enter a new order
denying that request and further directing the superior court to (1) set the contested
custody issues for mediation and (2) hold a full evidentiary hearing once the custody
evaluation is complete. The parties shall bear their own costs in this original proceeding.




       4
           We grant father’s request to judicial notice of the transcript of that hearing.

                                                12
                      Premo, Acting P.J.




WE CONCUR:




    Elia, J.




    Mihara, J.




                 13